EXHIBIT 10.3



DISTRIBUTION AGREEMENT



 

     THIS DISTRIBUTION AGREEMENT (this "Agreement") is entered into as of the
20th day of November, 2003, by and between SOLITARIO RESOURCES CORPORATION, a
Colorado corporation ("Solitario"), CROWN RESOURCES CORPORATION, a Washington
corporation ("Crown"), and KINROSS GOLD CORPORATION, a corporation existing
under the laws of the Province of Ontario, Canada ("Kinross"), based on the
following:



Premises



     A.     Kinross and Crown are entering into an Acquisition Agreement and
Agreement and Plan of Merger (the "Acquisition Agreement") pursuant to which
Kinross will acquire Crown as a wholly-owned subsidiary in exchange for the
issuance of Kinross common shares (the "Acquisition").



     B.     Under the terms of the Acquisition Agreement, Kinross and Crown have
agreed that the shares of Solitario common stock held by Crown may be
distributed to Crown stockholders prior to the consummation of the Acquisition
Agreement (the "Distribution"). The Solitario common stock is currently traded
on the Toronto Stock Exchange. In order for such distribution to occur, certain
filings may be required pursuant to applicable securities laws.



     C.     Solitario is a significant stockholder and debt holder of Crown and,
as a consequence, will receive Kinross common shares in connection with the
consummation of the transactions contemplated by the Acquisition Agreement.



     D.     The parties desire to enter into this Agreement to set forth their
understandings concerning the foregoing and the obligations of Solitario under
applicable securities laws.



Agreement



          NOW, THEREFORE, based on the foregoing premises which are hereby
incorporated by this reference, and for and in consideration of the mutual
promises and covenants set forth herein, it is hereby agreed as follows:



     1.     Distribution. It is anticipated that Solitario file a registration
statement on Form 10 under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), prior to the Distribution. The applicable federal and state (or
provincial) securities laws of Canada and the United States may require
additional filings. All such filings that are required to be made by Solitario
under applicable securities laws are hereinafter referred to as the
"Registration Filings."



     2.     Filings by Solitario. Solitario agrees to prepare all information
required to be included in Registration Filings by the applicable rules and
regulations adopted under the governing securities laws, whether United States
or Canadian, and all requirements of the various forms on which the Registration
Filings are made, including the necessary financial information. In order to
avoid delays with respect to the closing of the Acquisition, Solitario agrees to
make such Registration Filings as promptly as practicable, but in any event by
such a date so as to permit the Distribution prior to the consummation of the
transactions contemplated by the Acquisition Agreement.



     3.     Preparation of Filings. Solitario shall be solely responsible for
the preparation and content of the Registration Filings. Crown and Kinross shall
cooperate in providing Solitario with any information necessary to permit it to
meet its obligations under this paragraph. Solitario agrees to provide Crown and
Kinross with working drafts of the Registration Filings and an opportunity to
comment on the content and presentation of such Registration Filings. In
addition, Solitario agrees to provide Kinross and Crown with a copy of all
comment letters or other correspondence received by Solitario from any
securities regulator with respect to the Registration Filings or the
distribution of the Solitario common stock by Crown.



     4.     Effectiveness of the Registration Filings. Solitario agrees to work
in good faith and use its best efforts to obtain the effectiveness of the
Registration Filings or any required consents from the securities regulators in
connection with the distribution of the Solitario common stock in a timely
fashion so as to not delay the closing of the Acquisition.



     5.     Expenses of Registration Filings. All expenses incurred in
connection with the preparation, filing, and effectiveness of the Registration
Filings, including, without limitation, all registration, filing, and
qualification fees, printer bills, accounting fees, and fees for the
disbursement of counsel to Solitario, shall be borne by Solitario. Kinross and
Crown shall each bear any cost of their respective counsel in connection with
the preparation and review of the Registration Filings.



     6.     Indemnification.



          (a)     Indemnification by Solitario. Solitario will indemnify and
hold harmless Kinross, Crown, and their respective officers, directors, and each
other person if any, who controls Kinross and/or Crown within the meaning of the
Securities Act of 1933, as amended (the "Securities Act") against any losses,
claims, damages, or liabilities, joint or several (or actions, proceedings or
settlements in respect thereof), to which Kinross, Crown, or their respective
officers, directors, or controlling persons may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions, proceedings or settlements in respect thereof) arise
out of or are based upon: (i) any untrue statement or alleged untrue statement
of a material fact contained in any registration statement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, (ii) any blue sky application or other document executed by Solitario
specifically for that purpose or based upon written information furnished by
Solitario filed in any state or other jurisdiction in order to qualify the
distribution under the securities laws thereof (any such application, document
or information herein called a "Blue Sky Application"); (iii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; or (iv) any
violation by Solitario or its agents of any rule or regulation promulgated under
the Securities Act applicable to Solitario or its agents and relating to action
or inaction required of Solitario in connection with such registration,
qualification or compliance; and will reimburse Kinross and Crown for any legal
or other expenses reasonably incurred by them, their officers, directors, and
each controlling person of Kinross and/or Crown in connection with investigating
or defending any such loss, claim, damage, liability, or action; provided,
however, that Solitario will not be liable in any such case if and to the extent
that any such loss, claim, damage, or liability arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
so made in conformity with information furnished by Kinross or Crown in writing
specifically for use in such Registration Statement or Prospectus.



          (b)     Indemnification by Crown/Kinross. Each of Crown and Kinross
will indemnify and hold harmless Solitario, and its officers, directors, and
each other person if any, who controls Solitario within the meaning of the
Securities Act of 1933, as amended (the "Securities Act"), against any losses,
claims, damages, or liabilities, joint or several (or actions, proceedings, or
settlements in respect thereof), to which Solitario, or its officers, directors,
or controlling persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages, or liabilities (or actions,
proceedings, or settlements in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
any registration statement, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, to the extent, but
only to the extent, that such statement was provided in writing by Crown or
Kinross, as the case may be, for inclusion in such registration statement,
preliminary prospectus or final prospectus; and will reimburse Solitario for any
legal or other expenses reasonably incurred by them, their officers, directors,
and each controlling person of Solitario in connection with investigating or
defending any such loss, claim, damage, liability, or action.



          (c)     Conduct of Indemnification Proceedings. Any Person entitled to
indemnification under this Section 6 (the "Indemnified Party") shall (i) give
prompt written notice to the party required to provide indemnification (the
"Indemnifying Party") of any claim with respect to which it seeks
indemnification and (ii) permit such Indemnifying Party to assume the defense of
such claim with counsel reasonably satisfactory to the Indemnified Party;
provided, that, any Person entitled to indemnification hereunder shall have the
right to employ separate counsel and to participate in the defense of such
claim, but the fees and expenses of such counsel shall be at the expense of such
Person unless (a) the Indemnifying Party has agreed to pay such fees or
expenses, or (b) the Indemnifying Party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such Person or (c)
in the reasonable judgment of any such Person, based upon written advice of its
counsel, a conflict of interest exists between such Person and the Indemnifying
Party with respect to such claims (in which case, if the person notifies the
Indemnifying Party in writing that such Person elects to employ separate counsel
at the expense of the Indemnifying Party, the Indemnifying Party shall not have
the right to assume the defense of such claim on behalf of such Person); and
provided further, that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the Indemnifying Party in the defense of any such
claim or litigation. It is understood that the Indemnifying Party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
Indemnified Parties. No Indemnifying Party will, except with the consent of the
Indemnified Party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release of such Indemnified
Party from all liability in respect of such claim or litigation.



          (d)     Contribution. If for any reason the indemnification provided
for in Section 6(a) or 6(b) is unavailable to an Indemnified Party or
insufficient to hold it harmless, other than as expressly specified therein,
then each Indemnifying Party shall contribute to the amount paid or payable by
the Indemnified Party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
Indemnified Party and the Indemnifying Party, as well as any other relevant
equitable considerations. The relative fault of Solitario on the one hand and
Kinross and/or Crown on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of material fact or
the omission or alleged omission to state a material fact relates to information
supplied by Solitario or by Kinross and/or Crown and the parties' relevant
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. Solitario and Kinross and Crown agree that it would
not be just and equitable if contribution pursuant to this Section 6(d) were
based solely upon the number of entities from whom contribution was requested or
by any other method of allocation which does not take account of the equitable
considerations referred to above in this Section 6d). No person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any person not guilty of
such fraudulent misrepresentation.



 

7.     Miscellaneous.



          (a)     Amendments and Waivers. This Agreement may be amended only by
a writing signed by the parties (or their permitted assigns).



          (b)     Notices. No notice or other communication shall be deemed
given unless sent in the manner, and to the attention of the persons, specified
in this Section 7(b). All notices and other communications hereunder shall be in
writing and shall be deemed given or delivered to any party (i) upon delivery to
the address of such party specified below if delivered personally, (ii) one
business day after being sent by reputable overnight courier (charges prepaid)
or (iii) five business days after being sent by registered or certified mail
(return receipt requested), in any case to the parties at the following
addresses or telecopy numbers (followed promptly by personal, courier or
certified or registered mail delivery) (or at such other addresses for a party
as will be specified by like notice):



If to Solitario, to:



Solitario Resources Corporation

4251 Kipling Street, Suite 390

Wheat Ridge, Colorado 80033

Telephone: (303) 534-1030

Facsimile: (303) 534-1809



with a copy to:



Cliff Pearl

Solomon Pearl Blum Heyman and Stich

1801 Broadway, Suite 1150

Denver, Colorado 80202

Telephone: (720) 264-4785

Facsimile: (303) 324-7304



If to Crown, to:



Crown Resources Corporation

4251 Kipling Street, Suite 390

Wheat Ridge, Colorado 80033

Telephone: (303) 534-1030

Facsimile: (303) 534-1809



with a copy to:



John J. Halle

900 S.W. Fifth Avenue, Suite 2600

Portland, Oregon 97204-1268

Telephone: (503) 224-3380

Facsimile: (503) 220-2480



 

If to Kinross, to:



Kinross Gold Corporation

52nd Floor Scotia Plaza

40 King Street West

Toronto, Ontario Canada M5H 3Y2

Telephone: (416) 365-5123

Facsimile: (416) 363-6622



with a copy to:



Keith L. Pope

Parr Waddoups Brown Gee & Loveless

185 South State Street, Suite 1300

Salt Lake City, Utah 84111-1537

Telephone: (801) 531-7840

Facsimile: (801) 532-7750



          (c)     Assignments and Transfers. This Agreement may not be assigned
or transferred, except that the parties may each assign its rights and delegate
its duties hereunder to any successor-in-interest corporation, provided that,
such successor-in-interest shall assume such rights and duties.



          (d)     Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.



          (e)     Counterparts; Faxes. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.



          (f)     Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.



          (g)     Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.



          (h)     Further Assurances. The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.



          (i)     Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.



          (j)     Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Washington, without
regard to principles of conflicts of law.



IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.



Solitario:



SOLITARIO RESOURCES CORPORATION



 

By                                



 

Crown:



CROWN RESOURCES CORPORATION



 

By                                   



 

Kinross:



KINROSS GOLD CORPORATION



 

By                                     

